— Motion by appellant for reconsideration of motion to dispense with printing and for assignment of counsel, granted. On reconsideration, the original motion is granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the Attorney-General. Appellant’s time to perfect the appeal is enlarged to the September Term, beginning September 6, 1961; appeal ordered on the calendar for said term. J. Thomas Dietz, Esq., 54 Market Street, Poughkeepsie, New York, is assigned as counsel to prosecute the appeal. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.